UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File Number:333-180611 Media Mechanics, Inc. (Exact name of registrant as specified in its charter) Nevada 33-1220317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Western Battery Rd., Suite 160 Toronto, ON, Canada M6K 3S2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(647) 476-4439 Not applicable. (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox As ofJune 20, 2013 there were 10,000,000 shares, par value $0.001 per share, outstanding. MEDIA MECHANICS, INC. QUARTERLY REPORT ON FORM 10-Q April 30, 2013 TABLE OF CONTENTS PART II - OTHER INFORMATION PAGE Item 6. Exhibits 4 SIGNATURES 5 EXPLANATORY NOTE Media Mechanics, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the period ended April 30, 2013(the “Form 10-Q”), filed with the Securities and Exchange Commission on June 18, 2013 (the “Original Filing Date”), to revise the following disclosures on the Cover Page of the Form 10-Q: 1. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox, as the Company is not a shell company. Although this Amendment supersedes the Original Form 10-Q in its entirety, this Amendment amends and restates only the Cover Page. No other information in the Original Form 10-Q is amended hereby. This Amendment speaks as of the Original Filing Date and does not reflect any events that may have occurred subsequent to the Original Filing Date. In addition, pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended, as a result of this Amendment, the certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Form 10-Q have been re-executed and re-filed as of the date of this Amendment and are included as exhibits hereto. 3 PART II – OTHER INFORMATION Item 6.Exhibits. (a)Exhibits Exhibit Number Description Certification of Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * In accordance with SEC Release 33-8238, Exhibit 32.1 is furnished and not filed. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIA MECHANICS, INC. Date:June 21, 2013 By: /s/ Matthew Zipchen Matthew Zipchen, President Chief Executive Officer (Principal Executive Officer and Principal Financial Officer) and Director 5
